IN THE UNITED STATES COURT OF APPEALS

           FOR THE FIFTH CIRCUIT
               _______________

                   m 00-30609
                 Summary Calendar
                 _______________



                 RALPH BARLOW,

                                      Plaintiff-Appellant,

                      VERSUS

CADDO COMMUNITY ACTION AGENCY, INC., ET AL.,

                                      Defendants,

   CADDO COMMUNITY ACTION AGENCY, INC.,
                  AND
  TRAVELERS CASUALTY & SURETY COMPANY,

                                      Defendants-Appellees.


           _________________________

     Appeal from the United States District Court
        for the Western District of Louisiana
              Dist. Ct. No. 96-CV-2593
           _________________________
                     May 4, 2001
Before SMITH, BENAVIDES,                                       AFFIRMED.
  and DENNIS, Circuit Judges.

PER CURIAM:*

   Ralph Barlow, a white male, appeals a
judgment in favor of Caddo Community Ac-
tion Agency, Inc. after a bench trial in his dis-
crimination suit under title VII, 42 U.S.C.
§ 2000e et seq. Barlow argues that the district
court erred in refusing to apply the mixed-
motive analysis of Price Waterhouse v. Hop-
kins, 490 U.S. 228 (1989).

   That argument has no merit. “Before the
Price Waterhouse methodology can be em-
ployed, plaintiff bears the ‘burden of
persuasion on the issue of whether [improper
factors] played a part in the employment
discrimination.” Mooney v. Aramco Servs
Co., 54 F.3d 1207, 1217 (5th Cir. 1995)
(quoting Price Waterhouse, 490 U.S. at 246).
In two excellent, well-reasoned opinions, the
district court made several findings of fact and
credibility determinations supporting its
decision that no improper motive existed for
the termination, precluding any mixed-motive
analysis. We cannot say that those findings
and determinations are clearly erroneous.1
                                                               1
                                                                (...continued)
                                                               the defendant intentionally discriminated
   *                                                           against the plaintiff. On review, this court
     Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be                     must therefore decide whether the ultimate
published and is not precedent except under the                finding of discrimination by the district
limited circumstances set forth in 5TH CIR. R.                 court was clearly erroneous. A finding is
47.5.4.                                                        clearly erroneous when although there is
                                                               evidence to support it, the reviewing court
   1
       As we have explained,                                   on the entire evidence is left with the definite
                                                               and firm conviction that a mistake has been
   I]n a Title VII action that has been fully                  made.
   tried on the merits, such that the district
   court has before it all the necessary evidence           Vance v. Union Planters Corp., 209 F.3d 438 (5th
   to make the ultimate finding of dis-                     Cir. 2000) (quoting Davis v. Yazoo Co. Welfare
   crimination, the factual inquiry is whether              Dep’t, 942 F.2d 884, 886 (5th Cir. 1991)). We
                                       (continued...)       have no such conviction in this case.

                                                        2